DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent No. 10,939,389, hereafter 389’. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would clearly see that the claims of the instant application, while worded differently, teach the same concept or invention as the claims of 389’.
PLEASE NOTE: The claims of 389’ are in parenthesis and bolded.
	Regarding Claim 1, A method for a user equipment to adjust uplink signaling overhead, the method comprising: receiving signaling that configures the user equipment with a first number of beams, N (A method for a user equipment to adjust uplink signaling overhead, the method comprising: receiving signaling that configures the user equipment with a first number of beams, N); determining N power values, each power value corresponding to one of the N beams (determining N power values, each power value corresponding to one of the N beams); and including channel state information, CSI, in a CSI report, the CSI pertaining to one or more beams whose corresponding power value is above a predetermined power value (selecting one or more beams of the N beams to include in channel state information, CSI, based at least in part on the one or more beams having a corresponding power value above a predetermined power value and including the CSI in a CSI report).
Claims 2, 3, 4 teaches similarly with Claims 2, 3, 4 of 389’

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2018/0034519) in view of Singh et al. (US 2014/0334564).
Regarding Claim 1, Rahman teaches a method for a user equipment to adjust uplink signaling overhead, the method comprising: receiving signaling that configures the user equipment with a first number of beams, N (Section 0005, the feedback configuration information configures the user equipment (UE) with a plurality of beams); 
Rahman does not teach the CSI pertaining to one or more beams whose corresponding power value is above a predetermined power value.
Singh, which also teaches use of beams and codebooks, teaches one or more beams whose corresponding power value is above a predetermined power value (Section 0130, the power threshold is the predetermined power value).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Rahman with the above features of Singh for the purpose of enabling multi-stream data transmission thus enabling high data rate mobile communication as taught by Singh.
Regarding Claim 3, Rahman in view of Singh teaches all of the claimed limitations recited in Claim 1.  Rahman further teaches transmitting signaling by the user equipment indicating at least one of: N power values, each power value corresponding to one of the N beams (Table 9, Section 0178, Table 9 teaches power corresponding to the beams and thus a power value corresponding to said beams), and a second number of beams, M', whose corresponding power value is above a predetermined value (Table 9, Section 0178, Table 9 teaches power corresponding to the beams and thus a power value corresponding to said beams).
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2018/0034519) in view of Singh et al. (US 2014/0334564), as applied to Claim 1 set forth above, and further in view of Tsutsui (US 2010/0046667)
Regarding Claim 2, Rahman in view of Singh teaches all of the claimed limitations recited in Claim 1.  Rahman in view of Singh does not teach determining whether the number of beams, N, is equal to one or greater than one using a signal to interference plus noise ratio, SINR.
Tsutsui, which also teaches use of beams and codebooks, teaches determining whether the number of beams, N, is equal to one or greater than one using a signal to interference plus noise ratio, SINR (Sections 0056, 0061, maximal SINR indicates the number greater than 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Rahman in view of Singh with the above features of Tsutsui for the purpose of enabling the relations between phases of the multiple beams to be substantially linear thus enabling an increase in gain to be obtained as taught by Tsutsui.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
September 27, 2021